Title: To George Washington from Nathanael Greene, 29 September 1780
From: Greene, Nathanael
To: Washington, George


                        
                             29 September 1780
                        
                        Proceedings of A Board of General officers held by Order of His Excellency General Washington, Commander in
                            Chief of the Army of the United States of America; respecting Major André Adjutant General of the Brittish Army September
                            29th 1780 at Tappan in the State of New York.
                        Present
                        Major General Green President
                        Major General Lord SterlingMajor Genl St ClairMajor General The Marquis de la FayetteMajor Genl HoweMajor General The Baron de SteubenBrigadier Genl ParsonsBrigadier General ClintonBrigadier Genl KnoxBrigadier Genl GloverBrigr Genl PattersonBrigadier Genl HandBrigr Genl HuntingdonBrigadier Genl Starke

                           John Laurance J.A. Genl
                        Major André Adjutant General to the Brittish Army was brought before the Board, and the following Letter from
                            General Washington to the Board dated Head Quarters Tappan Sepr 29th 1780 was laid before them and read. it is annexed.
                            The Names of the Officers composing the Board were read to Major André, and on his being asked Whether he confessed the
                            Matters contained in the Letter from His Excellency Genl Washington to the Board, or denied them he said, in addition to
                            His Letter to General Washington dated Salem the 24th Sept. 1780 which was read to the Board, and acknowledged by Major
                            André to have been written by him. which Letter is annexed. That he came on Shore from the Vulture Sloop of War in the
                            Night of the twenty first of September Instant, somewhere under the Haverstraw Mountain. That the Boat he came on Shore
                            in, carried no Flag, and that he had on a Surtout Coat over his Regimentals, and that he wore his Surtout Coat, when he
                            was taken. That he met General Arnold on the Shore and had an Interview with him there. he also said that when he left the
                            Vulture Sloop of War, it was understood he was to return that night; but it was then doubted, and if he could not return
                            he was promised to be concealed on Shore, in a place of Safety, until the next night, when he was to return in the same
                            manner he came on Shore; and when the next day came he was solicitory to get back; and made enquiries in the course of the
                            Day, how he should return, when he was informed he could not return that Way and he must take the Rout he did afterward,
                            he also said that the first notice he had of his being within any of our Posts, was being Challenged by the Sentry, which
                            was the first night he was on Shore. he also said that the Evening of the twenty second of September Instant he passed
                            Kings Ferry between our Posts of Stoney and Verplancks Points, in the Dress he is at present in, and which he said is not
                            his Regimentals, and which dress he procured, after he landed from the Vulture and when he was within our Post, and that
                            he was proceeding to New York, but he was taken on his Way at Tarry Town, as he has mentioned in his Letter, on Saturday
                            the Twenty third of September Instant about nine oClock in the Morning.
                        The following Papers were laid before the Board and shewn to Major Andre, who confessed to the Board that
                            they were found on him when he was taken; and said they were concealed in his Boot, except the pass. A Pass from General
                            Arnold, to John Anderson, which Name Major André acknowledged he Assumed. Artillery Orders Sep. 5 1780. Estimate of the
                            Force at West Point, and its dependencies Sepr 1780 Estimate of Men to man the Works at West Point &ca. Return of
                            Ordnance West Point Sepr 1780 Remarks on Works at West Point a Copy to be Transmitted His Excellency Genl Washington Sep.
                            1780. Copy of a State of Matter laid before a Council of War by His Excellency General Washington held Sepr 6 1780. all
                            which are annexed.
                        
                            A letter signed John Anderson dated Sepr 7 1780 to Col. Sheldon was also laid before the Board, and
                            shewn to Major André, which he acknowledged to have been written by him. it is annexed. Major André observed that this
                            Letter could be of no Force in the case in Question as it was written in New York when he was under the Orders of General
                            Clinton, but that it tended to prove that it was not his Intention to come within our Lines. The Board having interrogated
                            Major Andre about his Conception of his coming on Shore under the Sanction of a Flag, he said that it was impossible for
                            him to suppose he came on Shore under that Sanction, and added that if he came on shore under that Sanction he certainly
                            might have returned under it.
                        Major André having acknowledged the preceeding Facts, and being asked Whether he had any thing to say
                            respecting them answered he left them to operate with the Board.
                        The Examination of Major André being concluded he was remanded into Custody.
                        The following Letters were laid before the Board and read, And are annexed, to wit Benedict Arnolds Letter to
                            General Washington dated Sepr 25 1780—Col. Robinsons Letter to General Washington dated Sepr 25 1780 and General Clintons
                            Letters dated Sepr 26 1780 (inclosing a Letter of the same date from Benedict Arnold) to General Washington.
                        The Board having considered the Letter from His Excellency General Washington respecting Major André Adjutant
                            General to the Brittish Army, the Confession of Major André and the Papers produced to them report to His Excellency the
                            Commander in Chief the following Facts which appear to them relative to Major Andre. First That he came on shore from the
                            Vulture Sloop of War in the Night of the twenty first of September Instant on an Interview with General Arnold in a
                            private and secret manner. Secondly That he changed his Dress within our Lines and under a feigned Name and in a
                            Disguished habit passed our Works at Stoney and Verplancks Point the Evening of the twenty second of September Instant and
                            was taken the Morning of the Twenty third of September Instant at Tarry Town in a Disguished Habit being then on his Way
                            to New York, and when taken, he had in his Possession several Papers which contained Intelligence for the Enemy. The Board
                            having maturely considered these Facts do also report to His Excellency General Washington that Major André Adjutant
                            General to the Brittish Army ought to be considered as a Spy, from the Enemy, and that agreeable to the Law and Usuage of
                            Nations it is their opinion he ought to suffer Death.
                        Saml H. Parsons B. GenlNath. Greene M. Genl Pres.James Clinton B. Gl Stirling, M.G.H. Knox Brigr Genl ArtilleryAr. St Clair M.G.Jno. Glover  B. GeneralLafayette  M.G.John Paterson  B. General   R. Howe  M.G.Edwd Hand  B.G.Steuben  M.G.
J. Huntington B. GenlJohn Stark B. Genl
                    